Title: To George Washington from Matthias Slough, 10 February 1797
From: Slough, Matthias
To: Washington, George


                        
                            My Dear & most Hond Sir 
                            Lancaster 10th February 1797
                        
                        
                        Your most Esteemed favour of the 6th Currant duly reached me on the 8th. In
                            reply to which I beg leave to mention to you that its Contents engaged my Imediate
                            attention, and that yesterday by Rideing a few miles into the Country, I made a purchase of a
                            pair of Mares on which I have had my Eye for upwards of Twelve Months, But which could not
                            be purchased on any Terms untill now, owing to the Want of money by the owner of them, And
                            from your Discription of the Kind of animals you wish to have I flatter myself they will
                            please, Unless their age and price Should be an objection, They are Beutifull bays without
                            any white excepting a Small Dim Starr in the fore head of one of them, Black Legs, full
                            Sixteen hands high, Compleatly formd for any Kind of draft, in which No two in this County
                            can Exceed them, They having frequently taken from Fifty of one hundred bushels of wheat out
                            of this Town to the Mill of this owner and returned with the like Burthen in a Waggon,
                            without any Dificualty, and what will make them more Valuable to you in my
                            opinion is Their being used to draw together for these four years past During which time I
                            see them every day Excepting Sunday or when I was from home. They are Heavy Bodyed, and will
                            formd, but light limbd, for Animalls of their Size Eight years old, this Spring Perfectly Sound, Both heavy with Foal to a Compleat draft horse but not so
                            heavy as to prevent their answering your Purpose, and their price is one Hundred &
                            Sixty Pounds, Your Domestick Kreamer Knows them and will collect them
                            when it is mentioned to him That I purchased them from a George Root a Miller in
                            the Neighbourhood of this Town who about Twelve months Since to my own Knowledge might have
                            Sold them for Two hundred Pounds, I have thus taken the Liberty to give you as Perticular a
                            discription of them as in my power and have onely to add, That Should their Age or price be
                            an objection It will be No disapointment as Several Farmers have already been with me and
                            beged me to let them have them Saying that if they had Known they were for Sale I should not
                            have got them for the price I have, So that in That case If you will only Honour me with
                            your Answer I will Imediately attend to the purchase of another pair which altho they are
                                Sworn I will have them at your Command and in the City on or before
                            the day on which you wish to have them their, If you are pleased to take these mares and it
                            is agreeable to you to forward their price, it will be Verry Exceptable to the
                            man from whome I purchaseed as I believe it his onely motive for Disposing of them. My wish My
                            Hond Sir to give you a full & minute discription of the Mares I have purchased is
                            the cause of the length of this letter which I hope you will Pardon and on every Ocassion
                            believe me My Dear & Hond Sir Your Highly Honoured, Most Obedient & Verry
                            Humble Servant
                        
                            Matthias Slough
                            
                        
                        
                            P.S. The man Called upon me this morning and told me That he could not be
                                Quite Certain that one of them is not 9 years old this Spring.
                        
                        
                    